IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           March 5, 2008

                                       No. 07-20033                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

LEE DEWAN COLLINS, also known as “Buddha”

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:96-CR-209-1


Before JONES, Chief Judge, and DAVIS and GARZA, Circuit Judges.
PER CURIAM:*
       Lee Dewan Collins appeals the revocation of his supervised release
following his conviction for possession with intent to distribute more than five
grams of cocaine base. We affirm the district court’s revocation.
       In 1996, Collins was charged with both federal and state drug offenses
arising from his possession of cocaine. Collins pled guilty to the Texas state
charges and received a deferred adjudication of guilt and seven years’ probation.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              1
                                  No. 07-20033

Collins also pled guilty to the federal charge and received 30 months’
imprisonment, a $5,000 fine, and five years’ supervised release.         Collins’s
supervised release began in October 1998.
      In June 1999, Collins gave a statement to state officials detailing his
involvement in a carjacking and homicide that had occurred in May of that year.
Based on this conduct during Collins’s probation, the state sought to have him
adjudicated guilty of the 1996 drug offense. After a hearing, the state court
admitted Collins’s statement into evidence and found that he had committed
aggravated robbery. This constituted a violation of his probation, and Collins
was adjudicated guilty of the 1996 offense and sentenced to a term in prison.
      Also in June 1999, the federal government moved to revoke Collins’s
supervised release on the 1996 offense, based on his commission of aggravated
robbery, his failure to submit a complete and truthful report to his probation
officer, and his association with a person with a prior criminal record or a person
engaged in criminal activity. All of these reasons were related to Collins’s
involvement in the May 1999 carjacking.
      Due to Collins’s incarceration on state charges, his federal revocation
proceeding was deferred until December 2006. After holding hearings and
accepting submissions from the parties, the district court found, by a
preponderance of the evidence, that Collins had committed aggravated robbery
in violation of the terms of his supervised release. See 18 U.S.C. § 3583(e)(3).
This finding was based upon records from the state court probation proceedings,
including Collins’s statement and the judgment finding that Collins had
committed aggravated robbery. Collins did not challenge the authenticity of the
state court documents, but only their admissibility, claiming the district court’s
reliance on state court records denied him his right of confrontation.
      As an initial matter, the Government argues that the waiver of appeal
provision in Collins’s original plea agreement bars consideration of this appeal.


                                        2
                                  No. 07-20033

We pretermit discussion of the waiver issue because Collins is not entitled to
relief on the merits.
      Under Morrissey v. Brewer, 408 U.S. 471, 489 (1972), a person facing
revocation of supervised release has a limited due process right to confront
adverse witnesses “unless the hearing officer specifically finds good cause for not
allowing confrontation.” See also Fed. R. Crim. P. 32.1(b)(1)(B)(iii) (restating
Morrissey’s limited confrontation right for federal revocation proceedings).
Citing this standard, the district court expressly found good cause for not
requiring witnesses to appear: Morrissey provides that a revocation hearing
cannot be used to “relitigate issues determined against [a defendant] in other
forums, as in the situation presented where the revocation is based on conviction
of another crime.” 408 U.S. at 490.
      During Collins’s state revocation proceedings, the court conducted a full
evidentiary hearing and found that Collins had committed aggravated robbery.
The fact that Collins was not convicted of armed robbery is not controlling in a
revocation proceeding.    See U.S.S.G. § 7B1.1 cmt n.1 (“A violation of this
condition may be charged whether or not the defendant has been the subject of
a separate federal, state, or local prosecution for such conduct.”). The state court
record is sufficient to establish, by a preponderance of the evidence, that Collins
committed the robbery in question. His efforts to challenge that finding in the
federal revocation proceedings are an impermissible attempt to relitigate issues
decided against him in another forum. The decision of the district court was not
in error, and the revocation of Collins’s supervised release is AFFIRMED.




                                         3